Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Bozarth et al. (US Patent # 8,913,004).
[Claim 1]
A display control apparatus comprising at least one memory and at least one processor which function (col. 6 lines 31-40) as 
an acquisition unit (camera) configured to acquire information regarding a line of sight of a user toward a display unit visually checked by the user through a viewfinder (col. 2 lines 54-col. 3 line 4); and
a control unit configured to display on the display unit an image indicating, in a screen of the display unit, an effective display region in which a display element for calibration of the information is displayed (col. 9 lines 21-42, FIGS. 4(a)-4(b) illustrate an example calibration procedure 400 that can be used in accordance with various embodiments. In this embodiment, it can be assumed that a user turning on a device will be glancing at the display element within an initial time period of turning on the device.  Thus, once calibrated for a user, when the user interacts with the device, the device will recognize the user and utilize the stored calibration information. This embodiment provides the ability for multiple users to interact with the device, each having different settings and calibration information),
wherein the control unit performs control so that the effective display region is
displayed on the display unit based on any of a plurality of display settings including a
first display setting for displaying the effective display region in a first size and a second
display setting for displaying the effective display region in a second size smaller than
the first size (col. 9 lines 43-52 and col. 10 lines 30-50, FIG. 4(a) illustrates three different zones, a first zone 402, with a boundary 403, where the user is determined to be gazing or looking substantially at the display element, a second zone 404 where the user is determined to be gazing or looking away from the display element but still substantially facing the device and a third zone 406 where the user is determined to be substantially gazing or facing away from the device, such as may be defined by a maximum gaze direction boundary, or second boundary 405, at the outer edge of the second zone. FIG. 4(b) illustrates a second view of the calibration zones after monitoring the user's gaze direction for a period of time. In this example, it can be seen that the first boundary 403 surrounding the first zone 402 where the user is determined to be substantially looking at the display element has been reduced to approximately the size of the display element, with a little extra expansion to account for small variations, movement, drift, etc. The second boundary 405, surrounding the second zone 404, has also been reduced such that the display element can adjust and/or turn off more quickly or respond better to smaller detected movements).
[Claim 2]
The display control apparatus according to claim 1, wherein the control unit performs control so as to enable the user to visually check an outer periphery of the effective display region (user is able to check the periphery of the display region).
[Claim 3]
The display control apparatus according to claim 1, wherein the control unit performs control so that the effective display region is represented in a rectangle (figs 4a-4b represents a rectangle).
[Claim 9]
The display control apparatus according to claim |, wherein the first size is an entirety of a region displayable on the display unit (col. 9 lines 43-52, FIG. 4(a) illustrates three different zones, a first zone 402, with a boundary 403, where the user is determined to be gazing or looking substantially at the display element, a second zone 404 where the user is determined to be gazing or looking away from the display element but still substantially facing the device and a third zone 406 where the user is determined to be substantially gazing or facing away from the device, such as may be defined by a maximum gaze direction boundary, or second boundary 405, at the outer edge of the second zone).
[Claim 10]
The display control apparatus according to claim 1, wherein the control unit performs control so that the display element for the user to gaze at in executing the calibration is displayed in the effective display region (col. 10 lines 6-17, For example, a user interacting with the device will look primarily at the device display element as well as other inputs or components of the device. By monitoring the view position of the user interacting with the device, the device can approximate the outer edges of the device with respect to the user's gaze position. For example, if the user is reading a book on an electronic book reader, the user will scan almost the entire display element with a significant number of the pages).
[Claim 11]
The display control apparatus according to claim 1, wherein the control unit performs control so that the acquiring of the information regarding the line of sight of the user is started in response to the user issuing an execution instruction to execute the calibration, and that information display displayed before the execution instruction is issued is hidden in response to an issuance of the execution instruction (col. 11 line 50-col. 12 line 23, fig. 6).
[Claim 12]
The display control apparatus according to claim 1, wherein the control unit performs control so that the acquiring of the information regarding the line of sight of the user is started in response to the user issuing an execution instruction to execute the calibration, and that a gaze point is displayed in the effective display region in response to an issuance of the execution instruction (col. 11  line 50-col. 12 line 23, fig. 6).
[Claims 14 and 15]
These are method and computer-readable claims corresponding to claim 1 and are therefore analyzed and rejected based upon claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bozarth et al. (US Patent # 8,913,004).
[Claims 4-8]
Bozarth fails to teach wherein the control unit displays indicators at four corners of the effective display region, wherein the control unit performs control so that the effective display region is filled with a particular color, wherein the particular color is gray, wherein the particular color is a color specified by red, green, and blue (RGB) values of 119, 119, and 119 and wherein the second size is 85% of the first size. However this would be a matter of design choice to the control unit displays indicators at four corners of the effective display region, wherein the control unit performs control so that the effective display region is filled with a particular color, wherein the particular color is gray, wherein the particular color is a color specified by red, green, and blue (RGB) values of 119, 119, and 119 and wherein the second size is 85% of the first size depending upon the needs of the designer. The specification does not mention any advantage for these dimensions, so Patentably there is no distinct advantage that is based on this kind of design. It is merely a matter of designer’s choice. Therefore taking the combined teachings of Bozarth and a design choice, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the control unit displays indicators at four corners of the effective display region, wherein the control unit performs control so that the effective display region is filled with a particular color, wherein the particular color is gray, wherein the particular color is a color specified by red, green, and blue (RGB) values of 119, 119, and 119 and wherein the second size is 85% of the first size depending upon the needs of the designer. The specification does not mention any advantage for these dimensions, so Patentably there is no distinct advantage that is based on this kind of design.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696